                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA

    James Christopher Matuse,                                  C/A No. 0:19-1005-JFA-PJG

                  Plaintiff,

    vs.
                                                                          ORDER

     Marina Bender Hamilton; Geoffry M. Dunn,




                  Defendants.



          Plaintiff James Christopher Matuse (“Plaintiff”), proceeding pro se and in forma pauperis,

brought this action pursuant to 42 U.S.C. § 1983 alleging his Fifth Amendment right and

Fourteenth Amendment right have been violated. Plaintiff files this action in forma pauperis under

28 U.S.C. § 1915 and § 1915A. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2), D.S.C., the case was referred to a Magistrate Judge for review.

          Because the Complaint was filed pursuant to 28 U.S.C. §§ 1915, 1915A, this Court is

charged with screening Plaintiff’s lawsuit to identify cognizable claims or to dismiss the complaint

if, after being liberally construed, it is frivolous, malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915(e)(2)(B).

          The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this Court should dismiss the complaint in this case


1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
without prejudice and without issuance and service of process because habeas corpus is the

exclusive remedy for a state prisoner who challenges the fact or duration of his confinement and

seeks immediate or speedier release, even though such a claim may come within the literal terms

of § 1983. (ECF No. 8). The Report sets forth, in detail, the relevant facts and standards of law on

this matter, and this Court incorporates those facts and standards without a recitation.

       Plaintiff was advised of his right to object to the Report, which was entered on the docket

on April 30, 2019. (ECF No. 8). The Magistrate Judge required Plaintiff to file objections by May

19, 2019. Id. However, Plaintiff did not file any objections. In the absence of specific objections

to the Report of the Magistrate Judge, this Court is not required to give any explanation for

adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       After carefully reviewing the applicable laws, the record in this case, as well as the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts

and applies the correct principles of law. Accordingly, the Court adopts the Report and

Recommendation (ECF No. 8). Thus, Plaintiff’s complaint is dismissed without prejudice and

without issuance and service of process.

       IT IS SO ORDERED.


September 3, 2019                                                    Joseph F. Anderson, Jr.
Columbia, South Carolina                                             United States District Judge




 The recommendation has no presumptive weight, and the responsibility to make a final
 determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
 charged with making a de novo determination of those portions of the Report and
 Recommendation to which specific objection is made, and the Court may accept, reject, or
 modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
 to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
